Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , is a CON of application 16/944,573 and claims 1-20 are now pending.

Election/Restrictions
Applicant’s election without traverse of Species VII (FIGs. 7A-7N) in the reply filed on 11/17/22 is acknowledged.
Claims 2-4, 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/17/22.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference numerals “150” and “112” found in Fig. 1B are not mentioned in the description.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the (a) “a barrier is positioned between the at least two reactants to slow down the generation of the gaseous oxidizing agent,” as recited in claim 5; (b) “a container disposed within the electronic device, wherein the composition that can generate a gaseous oxidizing agent component is disposed within the container, wherein the container is configured to allow gaseous oxidizing agent component to transfer from inside the container to the interior gas space of the housing,” as recited in claims 6-11, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6, 7, 10-12, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-22 of U.S. Patent No. 11,024,343. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
More specifically, Patent claim 4 recites (including elements from claims 1, 2 & 4): “An electronic device comprising: a) a housing having an interior gas space; b) one or more electronic components disposed within the housing; and c) a composition that can generate a gaseous oxidizing agent component, wherein the gaseous oxidizing agent component can be generated to provide the gaseous oxidizing agent component in the interior gas space at a mole fraction in the range from 0.1 to less than 20 mole percent based on the total gas in the interior gas space, wherein the composition actively generates the gaseous oxidizing agent component; and d) a generating device configured to actively cause the composition to generate the gaseous oxidizing agent component; wherein the generating device is configured to actively decompose the composition to generate the gaseous oxidizing agent component; wherein the generating device comprises one or more heating elements in thermal contact with the composition, wherein the one or more heating elements are in electrical communication with a power source that is configured to apply power to the one or more heating elements in an on/off manner according to a predetermined time interval to heat the composition to a temperature that causes the composition to decompose to generate the gaseous oxidizing agent component, and wherein the generating device is optionally disposed within an environmental control module, wherein the environmental control module optionally includes a gaseous oxidizing agent component permeable membrane to permit gaseous oxidizing agent component to pass from inside to outside of the environmental control module.”
Claim 12 of the pending application recites: “An electronic device comprising: a) a housing having an interior gas space; b) one or more electronic components disposed within the housing; c) a composition that can actively generate a gaseous oxidizing agent component; and d) a generating device configured to actively cause the composition to generate the gaseous oxidizing agent component, wherein the generating device comprises one or more heating elements in thermal contact with the composition, wherein the one or more heating elements are in electrical communication with a power source that is configured to apply power to the one or more heating elements in an on/off manner according to a predetermined time interval to heat the composition to a temperature that causes the composition to decompose to generate the gaseous oxidizing agent component.”
It is noted that the additional language found in the Patent has been highlighted in italicized and bolded text.  
Patent claim 14 recites (including elements from 1 & 14): “An electronic device comprising: a) a housing having an interior gas space; b) one or more electronic components disposed within the housing; c) a composition that can generate a gaseous oxidizing agent component, wherein the gaseous oxidizing agent component can be generated to provide the gaseous oxidizing agent component in the interior gas space at a mole fraction in the range from 0.1 to less than 20 mole percent based on the total gas in the interior gas space, wherein the composition actively generates the gaseous oxidizing agent component; and d) a generating device configured to actively cause the composition to generate the gaseous oxidizing agent component; the electronic device further comprising a container disposed within the electronic device, wherein the composition that can generate a gaseous oxidizing agent component is disposed within the container, wherein the container is configured to allow gaseous oxidizing agent component to transfer from inside the container to the interior gas space of the housing, wherein the container is configured to passively and/or actively allow gaseous oxidizing agent component to be controllably transferred from inside the container to the interior gas space of the housing to maintain the gaseous oxidizing agent component at a mole fraction in the range from 0.1 to less than 20 mole percent based on the total gas in the interior gas space, wherein the container comprises a membrane that is permeable to gaseous oxidizing agent component and permits gaseous oxidizing agent component to transfer from inside the container to the interior gas space of the housing and/or wherein the container comprises a valve that can be actuated from a closed position to an open position to allow gaseous oxidizing agent component to flow from inside the container to the interior gas space of the housing.”
Claim 6 of the pending application recites: “An electronic device comprising: a) a housing having an interior gas space; b) one or more electronic components disposed within the housing; c) a composition that can actively generate a gaseous oxidizing agent component; d) a generating device configured to actively cause the composition to generate the gaseous oxidizing agent component; and e) a container disposed within the electronic device, wherein the composition that can generate a gaseous oxidizing agent component is disposed within the container, wherein the container is configured to allow gaseous oxidizing agent component to transfer from inside the container to the interior gas space of the housing, wherein the container is configured to passively and/or actively allow gaseous oxidizing agent component to be controllably transferred from inside the container to the interior gas space of the housing.”
It is again noted that the additional language found in the Patent has been highlighted in italicized and bolded text.  
It is further noted that claims 7, 10 & 11 of the pending application directly correspond to claims 14, 14 & 15, respectively of the Patent.
Claim 9 of the Patent recites (including elements from claims 1 & 9): “An electronic device comprising: a) a housing having an interior gas space; b) one or more electronic components disposed within the housing; c) a composition that can generate a gaseous oxidizing agent component, wherein the gaseous oxidizing agent component can be generated to provide the gaseous oxidizing agent component in the interior gas space at a mole fraction in the range from 0.1 to less than 20 mole percent based on the total gas in the interior gas space, wherein the composition actively generates the gaseous oxidizing agent component; and d) a generating device configured to actively cause the composition to generate the gaseous oxidizing agent component; wherein the composition comprises a compound chosen from calcium peroxide, magnesium peroxide, barium peroxide, zinc peroxide, cadmium peroxide, strontium peroxide, lithium peroxide, sodium peroxide, potassium peroxide, lithium nickel peroxide, potassium superoxide, sodium percarbonate, potassium percarbonate, calcium percarbonate, magnesium percarbonate, sodium perborate, potassium perborate, calcium perborate, magnesium perborate, potassium permanganate, sodium persulfate, potassium persulfate, and other peroxyhydrate salts such as potassium pyrophosphate peroxyhydrates and sodium sulfate-hydrogen peroxide-sodium chloride adduct, and mixtures thereof.”
Claim 17 of the pending application recites: “An electronic device comprising: a) a housing having an interior gas space; b) one or more electronic components disposed within the housing; c) a composition that can generate a gaseous oxidizing agent component, wherein the composition is in a form chosen from powder, granules, pellets, and combinations thereof, and d) a generating device configured to actively cause the composition to generate the gaseous oxidizing agent component.”
It will be understood that the specific compounds recited in claim 9 of the Patent necessarily include granules and/or powders, e.g., salts.

Allowable Subject Matter
Claims 1, 5 are allowable over the prior art of record.
Claims 8-9, 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure including USPGPUB 2014/0377143 to Ellison et al. which is cited to show a recirculation filter element for a disc drive enclosure., however, appears to provide only a “passive” gaseous oxidizing agent component.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578. The examiner can normally be reached M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
December 1, 2022